ORDER GRANTING PETITIONS FOR REHEARING AND AMENDING OPINION.
Jan. 16, 1992.
Before: NORRIS, REINHARDT, and HALL, Circuit Judges.
Both the United States and the defendants-appellees petitioned for rehearing with suggestion for rehearing en bane of our decision reversing the district court’s order suppressing evidence obtained through video surveillance of the defendants. We grant the petitions for rehearing. An order regarding the en banc suggestion will be issued subsequently.
In its brief on appeal, the government asserted that its application for authorization to conduct video surveillance of the defendants complied in all respects with Title I of the Electronic Communications Privacy Act of 1986, 18 U.S.C. §§ 2510-2520 (1988). The government now states in its petition for rehearing that although its video surveillance application “substantially complied” with the. requirements of Title I, it failed to seek authorization for that surveillance from any of the officials in the Department of Justice designated by that Title and instead obtained approval from a different Justice Department official. The defendants note that the district court never reached the question whether the government’s application complied with Title I, because it concluded that Title I prohibits domestic video surveillance. They ask that the matter be remanded for a finding on the issue of compliance. In light of the government’s concession, we agree that a remand is appropriate to resolve this issue. Accordingly, Part III of our opinion in this case, filed October 15, 1991, is vacated and the following is substituted in its place:
Judge Hall would reverse the district court for the reasons stated in her concurring and dissenting opinion, filed along with the majority opinion.